DETAILED ACTION
Currently, claims 1 and 3-10 are being examined, while claims 11-16 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities:  In line 2, it appears as though “and” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the controller is configured to compare the amount of force sensed by the sensing unit to a set reference value”.  However, it appears as though the specification discloses a sensing unit that senses and compares forces, along with a controller that controls the needles (based on this comparison).  Therefore, there does not appear to be support for this specific claim limitation in the specification.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "on one side where the plurality of needles advances and retracts" in lines 2-3.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “one side”.  It appears as though -the- should be inserted before “one side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, U.S. 2014/0194789 (hereinafter Ko) in view of Chanie, U.S. 2016/0271341 (hereinafter Chanie).
Regarding claims 1, 3-7, and 9, Ko discloses (note figs. 1-4) an apparatus comprising: a handpiece (300); a plurality of needles (312) formed to advance/retract on one side of the handpiece and supplied with a high frequency current (note paragraphs 48-49); a ‘pressurization unit’ (i.e., distal face of device) positioned in a direction in which the needles advance/retract and providing tension to skin by necessarily applying a positive pressure to the note figs. 1-4; see abstract) a similar system that senses the amount of force applied to skin by a pressurization unit (composed of 14’s) using a sensing unit (8), compares this sensed force to a force threshold, and uses this comparison to determine if a needle should be advanced through the skin (note paragraphs 54 and 60), wherein the pressurization and sensing units are in the claimed configuration.  This design is utilized in order to “reduce the pain caused by the penetration of the needle” (see abstract), thereby resulting in increased patient comfort.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified Ko to comprise a system that senses the amount of force applied to the skin by the pressurization unit using a sensing unit (both of which are in the claimed configuration), compares this sensed force to a force threshold, and uses this comparison to determine if the needles should be advanced through the skin, in order to reduce pain and increase patient comfort.  Examiner asserts that all of the claimed limitations have been met by this combination of references.   
Regarding claim 8, Ko in view of Chanie (see above) teaches an apparatus that is capable of meeting the claimed functional limitations.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
  Regarding claim 10, Ko discloses (note figs. 3-4) an apparatus comprising a support plate (313) and a displacement measurement sensor (note paragraphs 56 and 58) ‘neighboring’ the support plate.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794